Exhibit 10.2

 

SAFECO CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

As Amended and Restated on November 4, 1998

(As Last Amended August 4, 2004)

 

1. Purpose

 

The purpose of this Deferred Compensation Plan (“Plan”) is to provide for
deferral of payment of all or any portion of the annual retainer, meeting fees,
and any other fees or retainers payable to non-employee directors of SAFECO
Corporation (“Company”); dividend equivalents payable on Restricted Stock Rights
(“RSRs”) granted to such directors; and all or any part of amounts payable in
settlement of RSRs granted to non-employee directors and certain gains realized
by such directors on stock-for-stock exercises of options to purchase the
Company’s common stock (“Common Stock”).

 

2. Administrative Committee

 

The Board shall from time to time appoint a committee to administer this Plan
(the “Administrative Committee”). The Administrative Committee shall have full
power and authority to construe and interpret the Plan. Members of the
Administrative Committee who are otherwise eligible to participate in this Plan
may do so while serving as members of that Committee, provided that no member
shall be entitled to vote or take any other action as part of the Committee with
respect to his or her benefits under the Plan. Decisions of the Administrative
Committee shall be final and binding upon the directors, their legal
representatives and beneficiaries. Approval by the Administrative Committee of
any election or request made by a director or the legal representative or
beneficiary of a director shall be subject to the sole discretion of the
Administrative Committee.

 

3. Eligibility

 

Any non-employee director of the Company is eligible to participate in the Plan.

 

4. Election to Defer Fees

 

  (a) Deferral Election. A non-employee director may elect to defer all or a
specified percentage of the annual retainer, meeting fees, and any other fees or
retainers (all of the foregoing are collectively referred to as “Fees”) that may
thereafter become payable by executing and delivering to the Administrative
Committee an election (“Deferral Election”) stating the dollar amount or
percentage of the Fees to be deferred.

 

  (b)

Timing. To be effective, a Deferral Election must be filed with the
Administrative Committee by December 31 of the year prior to the year in which
the Fees are payable, except that any director newly elected to the Company’s
Board of Directors shall have 30 days following the date of such director’s
election in which to file an



--------------------------------------------------------------------------------

 

irrevocable Deferral Election covering Fees payable during the remainder of the
current year. A Deferral Election filed by December 31 shall be irrevocable for
the next year and will thereafter remain in effect indefinitely on a
year-by-year basis until participation in the Plan terminates, or until the
Deferral Election is amended or revoked by a new Deferral Election, which shall
take effect the following year.

 

  (c) Special Rule for New Fees. If, during the course of a year, a non-employee
director becomes eligible to receive a type of Fee for which the director was
not eligible on December 31 of the prior year, the director may file a Deferral
Election with respect to any payments of such Fee payable during the remainder
of the current year, provided the Deferral Election is made before the earlier
of (i) 30 days following the date the director becomes eligible for the Fee, and
(ii) the date the Fee or any portion thereof is payable.

 

5. Election to Defer Gains on Stock-for-Stock Option Exercises

 

  (a) Deferral of Qualifying Gains. A non-employee director may elect to defer
Qualifying Gain (as defined below) realized on the exercise of one or more
non-qualified stock options to purchase Common Stock, provided the option
exercised was granted under a plan or program that permits deferral of gain with
respect to such option.

 

  (i) Qualifying Gain. “Qualifying Gain” means the net value accrued upon
exercise of an option using a stock-for-stock payment method (i.e., the amount
by which the total value of the shares exercised exceeds the total value of the
shares used to pay the exercise price). For example, a director elects to defer
the Qualifying Gain accrued upon exercise of an option to purchase 1,000 shares
of Common Stock at an exercise price of $20 per share when the Common Stock has
a current fair market value of $25 per share. The director delivers 800 shares
of Common Stock (worth $20,000) to pay the exercise price. In return, the
director receives 800 shares of Common Stock worth $20,000 and the director’s
Account (as defined below) is credited with a Qualifying Gain of $5,000.

 

  (ii) Valuation of shares. For purposes of calculating the Qualifying Gain,
shares shall be valued at the price at which the last sale of the Common Stock
was made prior to 1:00 p.m. Pacific Time on the NASDAQ Stock Market on the date
the option is exercised.

 

  (b) Stock Option Election. An election to defer Qualifying Gain on a stock
option exercise shall be valid only if: (i) a separate irrevocable election
(“Stock Option Election”) is completed and signed by the director with respect
to the stock option; (ii) the Stock Option Election is delivered to and accepted
by the Administrative Committee at least six months before the director elects
to exercise the stock option; (iii) the exercise price is paid in Common Stock
(either through physical delivery or attestation); and (iv) the director
complies with such other rules as the Administrative Committee may establish
from time to time.

 

2



--------------------------------------------------------------------------------

6. Election to Defer RSR Settlements and RSR Dividends

 

  (a) Deferral of RSR Settlement Amounts. A non-employee director may elect to
defer amounts payable in settlement of RSRs (“RSR Settlement Amounts”) granted
to such director by executing and delivering to the Administrative Committee a
Deferral Election indicating the RSR Settlement Amounts that the director wishes
to defer. RSR Settlement Amounts may be deferred only if the underlying RSR was
granted under a plan or program that permits the deferral of RSR Settlement
Amounts.

 

  (b) Deferral of RSR Dividend Equivalents. A non-employee director may elect to
defer dividend equivalents payable on RSRs (“RSR Dividend Equivalents”) granted
to such director by executing and delivering to the Administrative Committee a
Deferral Election indicating that the director wishes to defer RSR Dividend
Equivalents. Any such election to defer RSR Dividend Equivalents must include
all RSR Dividend Equivalents declared during the following year. RSR Dividend
Equivalents may only be deferred if the underlying RSR was granted under a plan
or program that permits the deferral of RSR Dividend Equivalents.

 

  (c) Timing of Elections.

 

  1. RSR Settlements. A non-employee director may file a Deferral Election with
respect to RSR Settlement Amounts with the Administrative Committee no later
than December 31 of a year, provided that such Deferral Election shall not be
effective if the non-employee director’s membership on the Board terminates
within one year of the date on which such Deferral Election is filed.
Notwithstanding this one year rule, if, during the course of a year, a
non-employee director first becomes eligible to receive RSRs, the director may
file a Deferral Election for RSR Settlement Amounts, provided that the Deferral
Election is made within 30 days following the date the director is notified of
eligibility for the RSR. A non-employee director may revoke or change a previous
Deferral Election made with respect to RSR Settlement Amounts, provided that
such revocation or change shall not be effective if the non-employee director’s
membership on the Board terminates within one year of the date on which such
revocation or change is filed with the Administrative Committee.

 

  2.

RSR Dividend Equivalents. A Deferral Election with respect to RSR Dividend
Equivalents must be filed with the Administrative Committee by December 31 of
the year prior to the calendar year in which the RSR Dividend Equivalents are
declared and shall be irrevocable with respect to the RSR Dividend Equivalents
declared in such calendar year. Notwithstanding the foregoing, if, during the
course of a year, a non-employee director first becomes eligible to

 

3



--------------------------------------------------------------------------------

 

receive RSRs, the director may file a Deferral Election with respect to any RSR
Dividend Equivalents declared during the remainder of the current year, provided
that the Deferral Election is made within 30 days following the date the
director is notified of eligibility for the RSR and applies only to RSR Dividend
Equivalents declared after the date the Deferral Election is filed.

 

7. Deferral Accounts

 

  (a) Establishment of Accounts. The Company shall establish an account
(“Account”) in the name of each participating non-employee director, to which
all deferred Fees, Qualifying Gains, RSR Settlement Amounts and RSR Dividend
Equivalents attributable to the director and the earnings thereon shall be
credited. A director’s Account shall at all times be a bookkeeping entry only
and shall not represent any investment made by the Company on the director’s
behalf. A director shall be fully vested at all times in the deferred Fees,
Qualifying Gains, RSR Settlement Amounts and RSR Dividend Equivalents credited
to his or her Account.

 

  (b) Crediting of Accounts. Deferrals of Fees shall be credited to the
director’s Account on the date the Fees would have been paid but for the
Deferral Election. Each Qualifying Gain shall be credited to the director’s
Account on the date that the option to which the gain relates is exercised. RSR
Settlement Amounts that are deferred shall be credited to the director’s Account
on the RSR settlement date. RSR Dividend Equivalents that are deferred shall be
credited to the director’s Account on the dividend date.

 

8. Measurement Funds

 

  (a) Allocation Among Measurement Funds. A director’s Account shall be
allocated among phantom investments (each a “Measurement Fund”) designated by
the Administrative Committee for use as an index to value the portion, if any,
of the director’s Account allocated to that phantom investment. The allocation
of a director’s deferred Fees, Qualifying Gains, RSR Settlement Amounts and RSR
Dividend Equivalents shall be governed by the director’s most recent Allocation
Election (described below) and such rules as the Administrative Committee may
establish from time to time. The Account of each director shall be credited (or
debited) on a daily basis according to the performance of each Measurement Fund
selected by the director.

 

  (b) Available Funds. The Company is under no obligation to offer any
particular investment as a Measurement Fund and reserves the right to eliminate,
change and add Measurement Funds at any time by action of the Administrative
Committee.

 

  (c)

Allocation Election. Each non-employee director shall file a written election
(“Allocation Election”) with the Administrative Committee indicating the manner
in which the director’s future Qualifying Gains, deferred Fees, RSR Settlement
Amounts and RSR Dividend Equivalents are to be allocated among the available

 

4



--------------------------------------------------------------------------------

 

Measurement Funds. A director may file a new Allocation Election at any time. An
Allocation Election will be given effect no later than the next business day
after it is received and accepted by the Administrative Committee. If an
non-employee director fails to file an Allocation Election covering all of the
future additions to his or her Account, then the non-employee director will be
deemed to have directed that the future additions to his or her Account be
allocated among the available Measurement Funds in accordance with and subject
to such rules and procedures as the Administrative Committee shall establish.

 

  (d) Reallocation Election. In accordance with, and subject to, such rules as
the Administrative Committee may establish from time to time, a director may
file a written election with the Administrative Committee reallocating the
director’s Account among the available Measurement Funds (a “Reallocation
Election”). A Reallocation Election shall be effective no later than the next
business day for which fund prices are available after it is received by the
Administrative Committee (or the party designated by the Administrative
Committee for such purpose), except as provided in Section 8(e) below.

 

  (e) Limitation Applicable to Section 16 Reporters. In the case of a
non-employee director who is subject to reporting under Section 16(a) of the
Exchange Act, a Reallocation Election applicable to amounts already accrued in a
non-employee director’s Account will not be given effect and will be void if it
would generate a “short-swing” transaction for purposes of the rules promulgated
under Section 16(b) of the Exchange Act.

 

  (f) No Actual Investment. Notwithstanding any other Plan provision that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only. Neither a director’s election of any Measurement Fund
nor the crediting or debiting of amounts to the director’s Account in accordance
with that election shall be construed as an actual investment of the director’s
Account in any Measurement Fund.

 

9. Safeco Stock Ownership Fund

 

  (a)

Dividends. To the extent cash dividends are paid by the Company on the Common
Stock, a director’s Account shall be credited with phantom dividends by virtue
of his or her allocation, if any, in the Safeco Stock Ownership Fund. The amount
of phantom dividends to be credited to a director’s account shall equal the
product of the dividend paid on a share of Common Stock multiplied by the number
of shares of Common Stock deemed to be allocated to a director’s Account by
virtue of the director’s allocation to the Safeco Stock Ownership Fund on the
record date for the cash dividend. The number of shares deemed to be allocated
to a director’s Account shall be determined by dividing the dollar value of the
director’s Safeco Stock Ownership Fund Units as of the dividend record date by
the closing price of a share of Common Stock also as of the dividend record
date. Phantom dividends shall be credited to a director’s Account in the form of
additional Safeco Stock

 

5



--------------------------------------------------------------------------------

 

Ownership Fund Units. The number of additional Safeco Stock Ownership Fund Units
credited shall be determined based on the closing price of the Safeco Stock
Ownership Fund on the dividend payment date.

 

  (b) No Actual Shares. No actual shares of Common Stock will be issued directly
or indirectly under the Plan in respect of Safeco Stock Ownership Fund Units.

 

  (c) No Voting Rights. No voting or other rights of any kind associated with
the ownership of Common Stock shall inure to a director by virtue of the
director’s allocation of all or any part of the director’s Account to the Safeco
Stock Ownership Fund.

 

10. Distribution of Deferred Compensation Account

 

  (a) General. Except as otherwise expressly provided in this Plan, no
withdrawal or payment shall be made from a director’s Account except following
the first to occur of the director’s death, permanent disability, retirement as
a director or other termination of service as a director of the Company.
Payments shall be made in accordance with paragraphs (b) and (c) of this Section
10 unless the director has filed an election under paragraph (d) of this Section
requesting an alternative distribution type and/or time period. All payments
shall be made in cash, regardless of the Measurement Funds selected by the
director.

 

  (b) Retirement and Disability Distributions. If a director terminates service
as a director on account of a permanent disability, as determined by the
Administrative Committee, or retires as a director of the Company under the
Company’s retirement policy for directors as then in effect, the balance in the
director’s Account shall be paid to the director in 10 annual installments, with
each installment payable in January as soon as practicable after year-end,
commencing the January next following the director’s retirement or termination
of service. The amount of the installment payable following any given year-end
shall be determined by valuing the director’s Account as of the close of
business on the last business day of the year and then multiplying that value by
a fraction, the numerator of which is one and the denominator of which is the
remaining number of installment payments.

 

  (c) Distributions Following Death and Other Non-Retirement Terminations. If a
director dies prior to retirement as a director or terminates service as a
director of the Company for any reason besides retirement or a permanent
disability, the entire balance of the director’s Account shall be paid out in a
single lump sum within 30 days after the termination of service or the date the
Company is notified, in a form acceptable to the Administrative Committee, of
the director’s death, as applicable. The value of the director’s Account shall
be determined as of the date of the director’s death or termination of service.

 

6



--------------------------------------------------------------------------------

  (d) Distribution Election.

 

  (i) Election permitted. A director shall be permitted, in accordance with
rules established by the Administrative Committee from time to time, to elect a
distribution type and/or period (up to ten years) different from those set forth
in paragraphs (b) and (c) above (a “Distribution Election”), provided that
distributions must commence no later than the year after the director retires
from the Board of Directors or otherwise terminates service as a director.

 

  (ii) Procedure. To be effective, a Distribution Election must be made in
writing and be received by the Administrative Committee at least 12 months prior
to the director’s retirement or termination of service as a director of the
Company, except that the 12-month waiting period shall not apply if the
termination of service was due to the director’s death or permanent disability.
Except as provided in paragraph (iv) below, a director may revoke a Distribution
Election by written notice or file a new Distribution Election with the
Administrative Committee at any time, subject to the above 12-month waiting
period, except that a Distribution Election shall become irrevocable once the
director is within 12 months of normal retirement under the Company’s retirement
policy for directors as then in effect.

 

  (iii) Entire Account. Any Distribution Election filed by a director shall
apply to his or her entire Account, including both the amounts credited to the
Account prior to the date of the Distribution Election and those credited
thereafter, without regard to how the Account may be allocated among investment
options.

 

  (iv) Elections by first-time directors. In the case of a director making his
or her first Deferral Election under this Plan, a Distribution Election filed
with the Administrative Committee at the same time as the director’s initial
Deferral Election shall be given effect even if the director terminates service
as a director less than 12 months later. A Distribution Election filed at the
same time as the director’s initial Deferral Election shall be irrevocable for
12 months.

 

  (e) Tax Distributions. If, for any reason, all or any portion of a director’s
Account becomes taxable to the director prior to distribution in accordance with
the Plan, a director may petition the Administrative Committee for a special
distribution of the taxable portion. Upon the grant of such a petition, which
shall not be unreasonably withheld, the Company shall promptly distribute to the
director the portion of his or her Account that has become taxable.

 

7



--------------------------------------------------------------------------------

11. Beneficiaries

 

A director may designate one or more beneficiaries to receive amounts payable
under the Plan in the event of the director’s death. To designate beneficiaries,
the director shall complete a beneficiary designation form in accordance with
the Administrative Committee’s rules and procedures as in effect from time to
time. A director may change a beneficiary designation at any time by filing a
new beneficiary designation form with the Administrative Committee. Upon the
Administrative Committee’s acceptance of the new form, all beneficiary
designations previously filed shall be canceled. If the director names someone
other than his or her spouse as primary beneficiary, a spousal consent, in the
form designated by the Administrative Committee, must be signed by the
director’s spouse and returned to the Administrative Committee. If the director
fails to designate a beneficiary or if the designated beneficiary predeceases
the director, then the unpaid amounts in the Account of a deceased director
shall be paid to the director’s surviving spouse, or, if the director has no
surviving spouse, to the personal representative of the director’s probate
estate.

 

12. Annual Statements

 

At least annually, the Company will provide each non-employee director with a
statement showing the deferred Fees, Qualifying Gains, RSR Settlement Amounts
and RSR Dividend Equivalents credited to the director’s Account and any
additional amounts credited (or debited) thereto in accordance with the
director’s Allocation Election(s) and the provisions of this Plan.

 

13. Termination or Amendment of the Plan

 

The Plan may be terminated, modified, or amended from time to time by resolution
of the Board of Directors. If the Plan is terminated, all amounts accrued in
directors’ Accounts before termination will remain subject to the provisions of
the Plan as though the Plan had not been terminated.

 

14. Directors’ Rights

 

  (a) No Funding or Interest in Company Assets. Amounts deferred and accrued
under the Plan remain the property of the Company, and no director or other
person shall acquire any property interest in any assets of the Company on
account of participation in the Plan. A director’s rights are limited to
receiving from the Company the payments provided for in the Plan. The Plan is
unfunded, and to the extent that any director acquires a right to receive
payments from the Plan, such right shall be no greater than the right of an
unsecured creditor of the Company.

 

  (b) Transferability. Interests in the Plan may not be transferred, assigned,
pledged or encumbered. Prior to the time payment of an Account is actually made
to a director, the director shall have no rights by way of anticipation or
otherwise to assign or dispose of any interest under the Plan.

 

8



--------------------------------------------------------------------------------

15. Governing Law

 

This Plan shall be governed by and interpreted in accordance with the internal
laws of the state of Washington without regard to conflict of law principles.

 

16. Effective Date

 

The effective date of this Plan is November 2, 1994.

 

9